Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s remarks and IDS filed on 04/28/2022.  
Applicant’s remarks and claim modifications are sufficient to overcome the rejections made in the last office action.  All previously made objections and rejections are now withdrawn.  Applicant’s remarks show that the preponderance of evidence outweighs any case of obviousness previously presented.
The pending claims at this time are 1-2,4-5,7-8,21-27 and 31-36, all of which are now allowed and renumbered 1-19.
Allowable Subject Matter
5The following is an examiner’s statement of reasons for allowance: The Office asserts that none of the prior art cited or upon updating the search after the interview was found to teach or suggest a supported glove having at least one silkscreen-printed polymeric reinforcement where the glove comprises in order a fabric liner in a shape of a glove comprising an index finger, a middle finger, a ring finger, a little finger, a thumb, a palm side, a backhand side and a cuff; a first polymeric coating comprising a nitrile butadiene material adhered to the fabric liner at least in a thumb crotch defined by a region 
between the index finger and the thumb; and a silkscreen-printed polymeric reinforcement layer disposed on a portion of the first polymeric coating-over the thumb crotch, wherein the silkscreen-printed polymeric reinforcement layer comprises a non- aqueous polyurethane material silkscreen-printed on the glove to enhance grip in wet and oily environments and effective to strengthen the thumb crotch, wherein the silkscreen-printed polymeric reinforcement layer covers an area of the portion of the first polymeric coating limited to reinforce the thumb crotch. 
	The closest prior art found was that of USPUB 2013/0305430A1 filed by Tomono.  Applicant’s modified claims now recite the silkscreen-printed polymeric reinforcement layer is disposed on a first polymeric coating which itself is adhered to the fabric liner, and the reinforcement layer covers an area of the portion of the first polymeric coating limited to reinforce the thumb crotch. 
	Tomono fails to disclose all of the elements of claim 1 or 25, and differs in the order that they are applied to the fabric liner.  The coating orders are reversed and there would be no motivation for one skilled in the art to reverse the order and not break the invention and the desired properties. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759